DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges applicant’s amendments to claims 1-7 and 9-12, and the cancellation of claim 8 filed June 21, 2021.
Information Disclosure Statement
The information disclosure statement filed February 24, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The foreign patent documents listed on the IDS have been listed by the examiner on the PTO-892, and corresponding copies of the foreign patent documents have been included in the application file.
Specification
The disclosure is objected to because of the following informalities: Each instance of the word “augur” should be changed to “auger.”  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 4, and 9-12 are objected to because of the following informalities:  
In regards to claim 1, line 3, the phrase “an augur-shaped member” should be changed to “an auger-shaped member,” in line 4, the phrase “the augur-shaped member” should be changed to “the auger-shaped member,” in line 5, 
In regards to claim 3, the claim should read as follows after the preamble: “wherein the motor, auger-shaped member, lock spring, and locking element are mounted in the lock drive housing, and wherein the lock drive housing provides a modular lock drive.”
In regards to claims 5 and 6, the phrase “the motor, augur-shaped member, lock spring, locking element, and control circuit are mounted within the lock housing” should be changed to “the motor, auger-shaped member, lock spring, and lock element mounted within the lock drive housing, and the control circuit are mounted within the lock housing.”
In regards to claim 9, lines 1- 4, each instance of the phrase “augur-shaped member” should be changed to “auger-shaped member.”
In regards to claim 10, line 2, the phrase “augur-shaped member” should be changed to “auger-shaped member.”
In regards to claim 11, lines 1 and 2, the phrase “augur-shaped member” should be changed to “auger-shaped member.”
In regards to claim 12, line 6, the phrase “an augur-shaped member” should be changed to “an auger-shaped member,” in line , the phrase “the augur-shaped member” should be changed to “the auger-shaped member,” in line 8, the phrase “the housing” should be changed to “the lock drive housing,” in line 16, the phrase “from motion” should be removed, and in line 18, the phrase “augur-shaped member” should be changed to “auger-shaped member” and a comma should be inserted after the phrase “lock spring.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification, the 
In regards to claim 1, lines 13-16 and 18, the relationship between the “non-default locked or unlocked position” of the locking element and the locked and unlocked positions of the locking element recited in line 6 is unclear from the claim language, and the relationship between the “default locked or unlocked position” of the locking element and the locked and unlocked positions of the locking element recited in line 6 is unclear from the claim language.  The current language suggests that the locking element has 3 locked positions and 3 unlocked positions, which is not supported by the specification.  It is understood from the specification that the locking element has locked and unlocked positions and the motor has default and non-default states to move the locking element based on whether power is removed or applied to the motor, and will be examined as such.  See claim objection above.
In regards to claim 12, line 8, it is unclear if the “housing” refers to the lock housing in line 1 or the lock drive housing in line 3.  It is understood from the specification that the slot is located in the lock drive housing, and therefore, the “housing” will be examined as referring to the lock drive housing.  See claim objection above.
Allowable Subject Matter
Claims 1-7 and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims were examined with the language set forth in the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 12, Lui (US Pub. No. 2012/0198897) fails to disclose that the spring includes an extended spring end sliding in a corresponding slot in the lock drive housing to prevent the spring from rotating.  Lui discloses that that the spring includes an inner portion 33 that is fixed to sleeve body 24 to prevent rotation of the spring (Paragraph 40), and therefore, the examiner can find no motivation to modify the device of Lui to include an extended spring end cooperating with a slot to prevent the spring from rotating, when Lui already has structure to accomplish this.  The examiner can find no motivation to modify the device of Lui without employing improper hindsight reasoning and without destroying the intended structure of the device. 
Response to Arguments
In regards to applicant’s remarks filed June 21, 2021 regarding the claim objections and rejections under 35 U.S.C. 112, first and second paragraphs, set forth in the previous office action, some of the claim objections, the rejections under 35 U.S.C. 112, first paragraph, and some of the rejections under 35 U.S.C. 112, second paragraph, are overcome by applicant’s amendments, however, some rejections and claim objections are maintained above.  For example, applicant states that the word “augur” was changed to “auger” in the claims, however, this change is not present.  In 
The examiner appreciates applicant’s amendments to the drawings, and therefore, the objections to the drawings set forth in the previous office action are withdrawn.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 10, 2021